Name: Commission Regulation (EEC) No 1201/92 of 8 May 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/36 Official Journal of the European Communities 9. 5. 92 COMMISSION REGULATION (EEC) No 1201/92 of 8 May 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 1 102/92 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1 ), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/92 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) shall be as set out in the Annexes hereto. "&gt; Article 2 This Regulation shall enter into force on 9 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27 . 3 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 71 , 18 . 3 . 1992, p. 21 . O OJ No L 167, 25. 7. 1972, p. 9 . if) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (8) OJ No L 117, 1 . 5 . 1992, p . 41 . 9) OJ No L 266, 28 . 9 . 1983, p. 1 . 9 . 5. 92 Official Journal of the European Communities No L 124/37 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU) :  Spain 17,537 17,397  Portugal 26,617 26,477  Other Member States 17,537 17,397 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 41,29 40,96  Netherlands (Fl) 46,52 46,15 l  BLEU (Bfrs/Lfrs) 851,53 844,73 \  France (FF) 138,47 137,36  Denmark (Dkr) 157,48 156,22  Ireland ( £ Irl) 15,411 15,288  United Kingdom ( £) 13,802 13,689  Italy (Lit) 30 891 30 644  Greece (Dr) 4 071,82 4 032,35 \  Spain (Pta) 2 692,97 2 672,31  Portugal (Esc) 5 683,77 5 655,89 \ ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU): \  Spain 18,787 18,647 l  Portugal 27,867 27,727  Other Member States 18,787 18,647 2. Final aids : \ Seed harvested and processed in : \   Federal Republic of Germany (DM) 44,23 ¢ 43,90  Netherlands (Fl) 49,83 49,46  BLEU (Bfrs/Lfrs) 912,23 905,43  France (FF) 148,34 147,23  Denmark (Dkr) 168,71 167,45  Ireland ( £ Irl) 16,510 16,387 l  United Kingdom ( £) 14,796 14,684  Italy (Lit) 33 092 32 846  Greece (Dr) 4 386^7 4 347,50 l  Spain (Pta) 2 881,51 2 860,85 l  Portugal (Esc) 5 944,61 5 916,73 \ No L 124/38 Official Journal of the European Communities 9 . 5. 92 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 1 . Gross aids (ECU):  Spain 31,058 31,116 \ I  Portugal 37,788 37,846  Other Member States 19,358 19,416 \ 2. Final aids : l Seed harvested and processed in :  Federal Republic of Germany (DM) 45,57 45,71  Netherlands (Fl) 51,35 51,50  BLEU (Bfrs/Lfrs) 939,95 942,77  France (FF) 152,84 153,30  Denmark (Dkr) 173,83 174,35  Ireland ( £ Irl) 17,011 17,062  United Kingdom ( £) 15,233 15,280  Italy (Lit) 34 098 34 200 I I  Greece (Dr) 4 488,97 4 504,01  Portugal (Esc) 8 020,20 8 031,75  Spain (Pta) 4 733,14 4 741,70 \ \ ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 DM 2,053690 2,052790 Fl 2,310030 2,308550 \ Bfrs/Lfrs 42,245700 42,220300 FF 6,919660 6,918090 Dkr 7,944410 7,943940 £Irl 0,768852 0,768723 £ 0,700880 0,700911 Lit 1 542,87 1 545,1 1 Dr 240,73100 241,99000 Esc 172,49700 173,00700 \ Pta 128,86200 129,07400 \